Exhibit 10.22
 


Roper Technologies, Inc.


Non-US Employee
CASH-SETTLED RESTRICTED STOCK UNIT AWARD CERTIFICATE


Non-transferable
G R A N T  T O


_________________________________
("Grantee")


by Roper Technologies, Inc. (the "Company") of


__________


restricted stock units convertible into a cash payment equal to the value of an
equal number of shares of the Company's common stock, $0.01 par value per share
(the "Units"), pursuant to and subject to the provisions of the Roper
Technologies, Inc. 2016 Incentive Plan (the "Plan") and to the terms and
conditions set forth on the following pages (the "Terms and Conditions").  By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Plan.


Unless sooner vested in accordance with Section 2 of the Term and Conditions or
otherwise in the discretion of the Committee, the Units shall vest (become
payable) in accordance with the following schedule; provided that Grantee is
then still employed by the Company or any of its Affiliates:


Percentage of Shares
Vesting Date
       



IN WITNESS WHEREOF, Roper Technologies, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


ROPER TECHNOLOGIES, INC.
 
By: ____________________________________________
Its:  President and Chief Executive Officer
Grant Date: _______________
 
Accepted by Grantee:  __________________________

--------------------------------------------------------------------------------

TERMS AND CONDITIONS


1. Grant of Units.  The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of restricted stock units
indicated on the cover page hereof (the "Units") which represent the right to
receive a cash payment equal to the Fair Market Value, as of the applicable
Vesting Date, of an equal number of shares of the Company's $0.01 value common
stock ("Stock") on the terms set forth in this Certificate.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.


2. Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a "Vesting Date"):
 

(a)
as to the percentages of the Units specified on the cover page hereof, on the
respective Vesting Dates specified on the cover page hereof; provided Grantee is
then still employed by the Company or an Affiliate, or

(b)
the termination of Grantee's termination of employment by reason of death or
Disability or, with the consent of the Committee, Grantee's Retirement.



If Grantee's employment terminates prior to a Vesting Date for any reason other
than as described in (b) above, Grantee shall forfeit all right, title and
interest in and to the unvested Units as of the date of such termination and the
unvested Units will be reconveyed to the Company without further consideration
or any act or action by Grantee.


3. Settlement in Cash.  Any Units that vest in accordance with Section 2 above
will entitle Grantee to receive to a cash payment equal to the Fair Market
Value, as of the Vesting Date, of one share of Stock for each vested Unit.  Such
payment shall be made no later than the 15th day of the third month after the
month in which the Vesting Date occurs.


4. Dividend Equivalents.  If and when cash dividends or other cash distributions
are paid with respect to the Shares while the Units are outstanding, the dollar
amount of such dividends or distributions with respect to the number of Shares
then underlying the Units will be credited by the Company to an account for
Grantee, and shall be accumulated without interest ("Dividend Equivalents"). 
Dividend Equivalents credited to Grantee's account with respect to earned and
vested Units shall be distributed to Grantee in cash at the same time that the
vested Units are settled for cash.  Grantee shall have no right to Dividend
Equivalents accumulated with respect to Units that are forfeited, and any such
unearned Dividend Equivalents will be reconveyed to the Company without further
consideration or any act or action by Grantee.


5. Restrictions on Transfer and Pledge.  No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated or be made subject to any
lien, obligation, or liability of Grantee to any other party other than the
Company or an Affiliate.  The Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.


6. Restrictions on Settlement of Units.  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Units upon any securities exchange or similar self-regulatory organization or
under any foreign, federal, or local law or practice, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition to
the settlement of the Units, no payment shall be made hereunder unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


7. No Right of Continued Employment; No Rights to Compensation or Damages. 
Nothing in the Plan or this Certificate or any document executed under either of
them shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Grantee's employment without liability at any time, nor
confer upon Grantee any right to continue in the employ of the Company or any
Affiliate.  By executing this Certificate, Grantee waives any and all rights to
compensation or damages for the termination of his office or employment, or
failure to provide sufficient notice of termination of his office or employment,
with the Company or any Affiliate for any reason whatsoever insofar as those
rights arise or may arise from the loss of Grantee's benefits or rights upon
forfeiture of the Units in connection with such termination.


8. No Entitlement to Future Awards.  The grant of the Units does not entitle
Grantee to the grant of any additional units or other awards under the Plan in
the future.  Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
units, and vesting provisions.  The grant of the Units is an extraordinary item
of compensation outside the scope of any employment contract.  As such, the
Units are not part of normal or expected compensation for purposes of
calculating severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.


9. Transfer of Data.  By executing this certificate, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph.  Grantee is not obliged to consent
to such collection, use, processing and transfer of personal data, but failure
to provide the consent may affect Grantee's eligibility to receive awards under
the Plan.  The Company and its Affiliates hold certain personal information
about Grantee, including name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, and details of any rights or
entitlements to shares of stock, for the purpose of managing and administering
the Plan ("Data").  The Company and its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Grantee's participation in the Plan, and the Company and any of
its Affiliates may each further transfer Data to any third parties assisting in
the implementation, administration and management of the Plan.  These recipients
may be located in the United States or elsewhere throughout the world.  Grantee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Grantee's participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Grantee's behalf to a broker or other
third party with whom Grantee may elect to deposit any shares of stock acquired
pursuant to the Plan.  Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, by withdrawing his or her consent, Grantee will
affect his or her ability to participate in the Plan.


10. Payment of Taxes.  The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy all applicable taxes (including
Grantee's income tax and employee national insurance obligations) required by
law to be withheld with respect to any taxable event arising as a result of the
vesting or settlement of the Units.  The obligations of the Company under this
Certificate will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.


11. Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee's consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if the Units had vested) on the date of such amendment or termination.


12. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan.  Without limiting the foregoing, the
terms and conditions of the Units are subject to adjustment as provided in
Article 15 of the Plan.  In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative.


13. Governing Law.  This Certificate shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


14. Severability.  If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


15. Relationship to Other Benefits.  The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.


16. Notice.  Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid.  Notices to the Company must be
addressed to Roper Technologies, Inc., 6901 Professional Parkway East, Suite
200, Sarasota, Florida 34240; Attn: Secretary, or any other address designated
by the Company in a written notice to Grantee.  Notices to Grantee will be
directed to the address of Grantee then currently on file with the Company, or
at any other address given by Grantee in a written notice to the Company.



